Title: To Thomas Jefferson from Nathaniel Ingraham, 28 April 1803
From: Ingraham, Nathaniel
To: Jefferson, Thomas


          
            Most honoured Sur
                     
            Bristol April the 28 AD 1803
          
          I am the Poor and humbel Petitioner that has sant on two Petitions for my ’Relf and Eant heaired Eany thing from thim Nor from your honour most honoured Sur. Sur I am Poor and Eant Nothing to Suport me and my famly on Most honoured Sur I Eant marster of Eany trade to Supoort me and my famly With I humbly Badg that you: Sur Will send me Sum relf If not Sur I and my famly must Sufer in a Criston land If I Sur Was in a furing Curnty and a Prisner With the trippooling I Should have Sum Suport from their Chif but Sur heir I am and Eant had Eany Suport from no one and God Only Noes Wheir It is a Coming from Sur but grant me the Lebty of going about the town to Work for my Suport for hear Sur their is Nothing hear to Suport me and my famly With in this Prisen but the beear Worls Sur I humbelly Wish to have a frue Lins from your honour to Let me No If thier is Eany time Sat for my Relf this Sur Is the Secont that I have Sant to your honour and I hope Sur that I shant have a Cashon to Sand No mor
          I am your most humbel Servent
          
            Nathaniel Ingraham
          
        